 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:18-mj-00213-SAB

12                  Plaintiff,                         ORDER VACATING JANUARY 28, 2020
                                                       HEARING
13          v.

14   JOSEPH R. SUZOR,

15                  Defendant.

16

17          On August 1, 2019 a status hearing was held in this matter and a briefing schedule was

18 set. Motions were to be filed by January 9, 2020, with a hearing set for January 28, 2020. The

19 time for motions to be filed has passed and no motions have been filed.
20          Accordingly, the motion hearing set for January 28, 2020 in Courtroom 9 is HEREBY

21 VACATED and the parties are not required to appear at that time. This matter shall proceed to

22 trial on February 4, 2020 at 9:00 a.m. in Courtroom 9.

23
     IT IS SO ORDERED.
24

25 Dated:     January 15, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
